SPEER, J.
Plaintiff in error, Atlas Brick Company, has presented its motion asking that the costs heretofore awarded against it be retaxed against plaintiff in error, North. We think the motion^ should be granted in part, but in part only. Both parties, presented applications for writ of error, both were granted, and both were sustained in different respects. It is proper, therefore, that ⅞⅛ costs should be divided, and we accordingly recommend that the costs of the Court of Civil Appeals, including the transcript, statement of facts, and of the Supreme Court and Commission of Appeals, be taxed one-half against defendant in error, Clarence Lupfer North, and one-half against defendant in error, Atlas Brick Company.